Citation Nr: 0119526	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-24 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $219.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active service from December 1944 to December 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Roanoke, Virginia.  


FINDINGS OF FACT

1.  In December 1998, the veteran was awarded VA improved 
pension benefits effective September 1, 1998; he was informed 
that his award was based on his and his spouse's reported 
income, and that he was to notify the RO immediately if there 
was any change in income.  

2.  In March 2000, the RO retroactively reduced the veteran's 
improved pension benefits January 1, 1999, due to an increase 
in SSA benefits, his spouse's retirement income, and interest 
and dividend income.  

3.  No fraud, misrepresentation or bad faith on the part of 
the veteran, with respect to the creation of the debt, has 
been evidenced.  

4.  The veteran was at fault in the creation of the 
overpayment in question.  

5.  The veteran's sources of income consist of SSA benefits, 
his spouse's retirement income, and minimal interest and 
dividend income; it may cause undue hardship to require 
repayment of the debt in the amount of $219.

CONCLUSION OF LAW

The recovery of the overpayment of VA improved pension 
benefits in the amount of $219 would be against equity and 
good conscience and, therefore, may be waived.  38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the veteran was awarded 
VA improved pension benefits in December 1998, effective 
September 1, 1998.  An award letter dated in December 1998 
(and attached VA Form 21-8768) informed the veteran that his 
award was based on his (and his spouse's) reported income 
which consisted of SSA benefits, his spouse's retirement 
income, and minimal interest and dividend (less than $1) 
income.  He was also notified that reported medical expenses 
reduce this income, and that he was to notify the RO 
immediately if there was any change in income or medical 
expenses. 

In an EVR received by the RO in February 2000, the veteran 
reported a relatively minor increase in SSA benefits, 
retirement income, and interest and dividend income, 
apparently beginning in 1999.  Thereafter, in March 2000, the 
RO retroactively reduced the veteran's improved pension 
benefits effective January 1, 1999, because of this increase 
in income, and such action created an overpayment of $219.  

In April 2000, the RO received a request for a waiver of 
recovery of the indebtedness charged and the matter was 
thereby referred to the Committee for further action.  In a 
decision dated in July 2000, the Committee denied the 
veteran's request for a waiver of recovery of the 
overpayment, finding that the veteran was at fault in the 
creation of the debt, and that collection of the debt would 
not result in undue financial hardship.  

The Committee did not find fraud, misrepresentation, or bad 
faith on the part of the veteran with respect to creation of 
the overpayment at issue.  The Board, after an independent 
review of the record, concurs with this determination.  
Therefore, waiver is not precluded under the provisions set 
forth in  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  

However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).
 
With regard to these elements, the Board finds that the 
veteran was at some fault in the creation of the debt.  In 
this regard, the Board points out that, as noted above, the 
veteran had been informed in December 1998 that his award was 
based on his and his spouse's reported income, and that he 
was to notify the RO immediately if there was any change in 
income.  However, the veteran failed to inform the RO, until 
February 2000, that in 1999 his and his spouse's SSA benefits 
had slightly increased, that his spouse's retirement income 
slightly increased, and that interest and dividend income 
slightly increased.  

That said, the record also reflects that the veteran suffers 
from the residuals of a cerebrovascular accident, and his 
attorney has expressed his belief that the veteran did not 
fully understand the significance of reporting income 
changes.  The Board is of the opinion that the veteran's 
medical condition certainly qualifies as a mitigating factor 
that limits some of his fault in the creation of this debt. 

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities. According to a Financial Status Report (FSR), 
received in April 2000, the veteran's (he and his spouse) net 
income was $1,037 per month, and his monthly expenses were 
about $895 per month.  This report also reflects that the 
veteran had $1,100 in the bank, and owned a motor vehicle 
worth $4,000.  

The Board realizes that these recent figures suggest that the 
veteran's monthly income would outweigh his expenses.  
However, recognizing that he is now on a fixed income (SSA 
benefits and his spouse's retirement income), the Board is of 
the opinion that collection of the debt may cause undue 
financial hardship to the veteran.  Further, in the Board's 
judgment the circumstances in this case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's right to collect the debt charged to him.  
Accordingly, the Board concludes that recovery of the 
overpayment would be against equity and good conscience.  
Waiver of recovery of the overpayment of improved pension 
benefits in the amount of $219, is in order.  38 U.S.C.A. 
§ 5302(a) (West 1991 & 2000); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2000). 


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $219, is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

